Case 1:19-cv-01339-DCJ-JPM Document 13 Filed 02/11/20 Page 1 of 3 PageID #: 80




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION

JERRY MCKINNEY, SR.                            CIVIL ACTION NO. 1:19-CV-01339

VERSUS                                         JUDGE DRELL

RAPIDES PARISH SHERIFF’S
OFFICE and SHERIFF WILLIAM
EARL HILTON                                    MAGISTRATE JUDGE PEREZ-MONTES

                                 PLAN OF WORK

       On December 3, 2019, the following individuals participated in a meeting by telephone

conference during which this Plan of Work was formulated: (List all parties and their counsel,

if any, including e-mail addresses for trial attorneys.)

               William B. Most, williammost@gmail.com
               201 St. Charles Avenue, Ste. 114 #101, New Orleans, LA 70170
               P: 504/509-5023
               Attorney for Plaintiff, Jerry McKinney, Sr.

               and

               H. Bradford Calvit, bcalvit@provosty.com
               Provosty, Sadler & deLaunay, APC.
               P. O. Box 13530
               Alexandria, LA, 71315-3530
               P: 318/767-3133; F: 318-445-9377
               Attorney for Defendant, William Earl Hilton, Sheriff of Rapides

                                                 PART A

       Based on the information now reasonably available, the parties have agreed upon the
following:

  1. 1/30/20           Date disclosures under Fed. R. Civ. P. 26(a) were made or will be made

  2. 3/30/20           Final date for adding parties

  3. 3/30/20           Final date for filing amended pleadings

  4. 9/15/20           Final date for Plaintiff to employ and disclose experts
Case 1:19-cv-01339-DCJ-JPM Document 13 Filed 02/11/20 Page 2 of 3 PageID #: 81




  5. 10/15/20         Final date for Defendants to employ and disclose experts

  6. 10/30/20         Deadline for completion of Fact Discovery

  7. 11/30/20         Final date for Plaintiff’s disclosure of reports of experts

  8. 12/30/20         Final date for Defendants’ disclosure of reports of experts

  9. 1/30/21          Final date for Depositions of Experts

  10. 2/15/21         Final date for filing Dispositive Motions


       Considering the subjects addressed by Fed. R. Civ. P. 26(f), the parties propose the
following changes, limitations, or other matters: NONE.

                                         PART B

       The following areas of disagreement, issues, or problems have arisen regarding the
information set forth in Section A and/or the participation of counsel/unrepresented parties in
the Plan of Work process: NONE.

Respectfully Submitted:                               Respectfully Submitted:

 PROVOSTY, SADLER & deLAUNAY, APC                     LAW OFFICE OF WILLIAM MOST




 By: /s/ H. Bradford Calvit                          By: /s/ William Most
 H. BRADFORD CALVIT(#18158)                          WILLIAM MOST (#36914)
 bcalvit@provosty.com
        williammost@gmail.com                        williammost@gmail.com
 ELI J. MEAUX (#33981)                               DAVID LANSER (#37764)
 emeaux@provosty.com                                 david.lanser@gmail.com
 934 Third Street, Suite 800 (71301)                 201 St. Charles Avenue, Ste. 114, #101
 P.O. Box 13530                                      New Orleans, LA 70170
 Alexandria, LA 71315-3530                           P: 504/509-5023
 P: 318/767-3133 F: 318/767-9588
                                                     ATTORNEYS FOR PLAINTIFF,
 ATTORNEYS FOR DEFENDANT,                            JERRY MCKINNEY, SR.
 WILLIAM EARL HILTON, SHERIFF
 OF RAPIDES
Case 1:19-cv-01339-DCJ-JPM Document 13 Filed 02/11/20 Page 3 of 3 PageID #: 82




LASKY MURPHY LLC

By: /s/ Kerry A. Murphy
Kerry A. Murphy, T.A. (La. Bar No. 31382)
Catherine E. Lasky (La. Bar No. 28652)
715 Girod Street, Suite 250
New Orleans LA 70130
P: (504) 603-1500 F: (504) 603-1503
kmurphy@laskymurphy.com

ATTORNEYS FOR PLAINTIFF
JERRY MCKINNEY, SR.




                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically filed the
foregoing PROPOSED PLAN OF WORK with the Clerk of Court by using the CM/ECF
system which will send notice of electronic filing to the following:
 William A. Most                                  Kerry A. Murphy, T.A.
 williammost@gmail.com                            Catherine E. Lasky
 David Lanser                                     Megan W. Kelley
 david.lanser@gmail.com
 201 St. Charles Avenue, Ste. 114, #101           LASKY MURPHY LLC
 New Orleans, LA 70170                            715 Girod Street, Suite 250
 P: 504/509-5023                                  New Orleans LA 70130
 ATTORNEYS FOR PLAINTIFF                          P: (504) 603-1500 F: (504) 603-1503
 JERRY MCKINNEY, SR.
                                                  kmurphy@laskymurphy.com
                                                  ATTORNEYS FOR PLAINTIFF
                                                  JERRY MCKINNEY, SR.


I further certify that I have forwarded the foregoing document via facsimile and/or first-class mail to
the following non-CM/ECF participants: NONE


                                        /s/ H. Bradford Calvit
                                      H. BRADFORD CALVIT
